Citation Nr: 0806257	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  06-10 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Little Rock, 
Arkansas


THE ISSUE

Entitlement to payment/reimbursement of unauthorized medical 
expenses incurred at St. Joseph's Mercy Health Center on May 
6, 2005.


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran's dates of service have been reported as from 
July 1960 until November 1963.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Medical Center in Little Rock, 
Arkansas.

It is noted that the veteran had also claimed reimbursement 
for medical expenses incurred at Mena Medical Center on April 
30, 2005.  However, payment for that emergency room visit was 
later authorized.  Therefore, the only issue for 
consideration is whether payment should be authorized for 
medical services rendered on May 6, 2005, at St. Joseph's 
Mercy Health Center.  


FINDINGS OF FACT

1.  The veteran received medical services from St. Joseph's 
Mercy Medical Center on May 6, 2005; he did not receive prior 
VA authorization for such treatment and services.

2.  The competent evidence does not show that the services 
were rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health. 


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by St. Joseph's 
Mercy Medical Center on May 6, 2005, have not been met. 38 
U.S.C.A. §§ 1703, 1725, 1728, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 17.120, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to payment/reimbursement 
of unauthorized medical expenses incurred at St. Joseph's 
Mercy Health Center on May 6, 2005.  

In claims involving payment/reimbursement by VA for medical 
expenses incurred as a result of treatment at a private 
facility, it must first be determined whether the services 
for which payment is sought were authorized by VA.  See 38 
U.S.C.A. § 1703(a).  If not, authorized, it must be 
determined whether the claimant is otherwise entitled to 
payment or reimbursement for services not previously 
authorized.  See 38 U.S.C.A. §1728(a) and the Veterans 
Millennium Healthcare and Benefits Act, 38 U.S.C.A. § 1725; 
see also Hennessey v. Brown, 7 Vet. App. 143 (1994).

In this case, the veteran has not argued, nor does the 
evidence suggest, that prior authorization for private 
medical treatment on May 6, 2005, was obtained.  Thus, the 
pertinent issue is whether he is eligible for payment or 
reimbursement for medical services that were not previously 
authorized.  The Board will consider 38 U.S.C.A. § 1728 and 
1725 in turn.

Under 38 U.S.C.A. § 1728, there is a three-prong test for 
meeting the requirements of entitlement to payment or 
reimbursement for unauthorized medical expenses.  Failure to 
satisfy any of the three criteria precludes VA from paying 
unauthorized medical expenses incurred at a private facility.  
Zimick v. West, 11 Vet. App. 45, 49 (1998); see also Malone 
v. Gober, 10 Vet. App. 539, 542 (1997)(citing Cotton v. 
Brown, 7 Vet. App. 325, 327 (1995)).

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:
 
(a) The care and services rendered were 
either:

(1) for an adjudicated service-connected 
disability, or

(2) for a non-service-connected 
disability associated with and held to be 
aggravating an adjudicated service-
connected disability, or

(3) for any disability of a veteran who 
has a total disability, permanent in 
nature, resulting from a service-
connected disability, or

(4) for any injury, illness, or dental 
condition in the case of a veteran who is 
participating in a rehabilitation program 
and who is medically determined to be in 
need of hospital care or medical services 
for reasons set forth in 38 C.F.R. § 
17.47(i) (2007); and

(b) The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

(c) No VA or other Federal facilities 
were feasibly available and an attempt to 
use them beforehand or obtain prior VA 
authorization for the services required 
would not have been reasonable, sound, 
wise, or practicable, or treatment had 
been or would have been refused.  

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2007); see also Zimick, supra.

The medical care at issue was provided at St. Joseph's Mercy 
Health Center on May 6, 2005.  At that time, the veteran 
presented with a two-day history of progressive jaundice, 
itching, nausea, and change in urine color.  He reported 
abdominal pain but denied blood in his urine.  There was no 
vomiting, diarrhea, fever, visual changes, chest pain, or 
shortness of breath.  Objectively, there was no flank 
tenderness or suprapubic tenderness to palpation.  His skin 
was yellow.  The impression was acute painless jaundice.  

After a careful review of the evidence, the Board has 
determined that the veteran does not meet any of the criteria 
described above.  Indeed, although in discomfort upon 
admission, the competent evidence contains no findings that 
the medical services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health.  

The veteran stated in a July 2005 letter that his VA doctor 
had told him that he was very sick.  He was told he was 
likely suffering from an allergic reaction and instructed him 
that if his condition worsened he should go to an emergency 
room.  Nevertheless, this does not establish that delay in 
receiving treatment would have been hazardous to life or 
health for the purposes of 38 U.S.C.A. § 1728.  

Moreover, there is no indication that the treatment was 
related to a service-connected disability or a non-service-
connected disability associated with and held to be 
aggravating an adjudicated service- connected disability.  
Furthermore, there is no demonstration that the veteran was 
totally disabled due to a service-connected disability.  
Finally, there is no evidence of participation in a 
rehabilitation program as set forth under 38 U.S.C.A. 
§ 1728(a)(2)(D)(i).  Based on the foregoing, the criteria for 
reimbursement under 38 U.S.C.A. § 1728 have not been met.

The Board will now consider whether entitlement to 
payment/reimbursement of medical expenses is possible under 
the Veterans Millennium Healthcare and Benefits Act, 38 
U.S.C.A. § 1725 (West 2002); see also 38 C.F.R. §§ 17.1000-
1003 (2007).  To be eligible for reimbursement under the 
Millennium Act, the veteran must satisfy all of the following 
conditions:

(a) The emergency services were provided 
in a hospital emergency department or a 
similar facility held out as providing 
emergency care to the public;

(b) The claim for payment or 
reimbursement for the initial evaluation 
and treatment is for a condition of such 
a nature that a prudent layperson would 
have reasonably expected that delay in 
seeking immediate medical attention would 
have been hazardous to life or health 
(this standard would be met if there were 
an emergency medical condition 
manifesting itself by acute symptoms of 
sufficient severity (including severe 
pain) that a prudent layperson who 
possesses an average knowledge of health 
and medicine could reasonably expect the 
absence of immediate medical attention to 
result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care beyond 
the initial emergency evaluation and 
treatment is for a continued medical 
emergency of such a nature that the 
veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under authority 
of 38 U.S.C. Chapter 17 within the 24-
month period preceding the furnishing of 
such emergency treatment;

(f) The veteran is financially liable to 
the provider of emergency treatment for 
that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has coverage 
under a health-plan contract but payment 
is barred because of a failure by the 
veteran or provider to comply with the 
provisions of that health-plan contract, 
e.g., failure to submit a bill or medical 
records within specified time limits, or 
failure to exhaust appeals of the denial 
of payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work-related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment; and the 
veteran has no contractual or legal 
recourse against a third party that could 
reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the 
veteran's liability to the provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (as has 
been discussed above, 38 U.S.C. 1728 
authorizes VA payment or reimbursement 
for emergency treatment to a limited 
group of veterans, primarily those who 
receive emergency treatment for a 
service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002 .

These criteria are conjunctive, not disjunctive; all criteria 
must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
(use of the conjunctive "and" in a statutory provision meant 
that all of the conditions listed in the provision must be 
met).  

Again, at the time of the treatment in question on May 6, 
2005, the veteran was not vomiting, had no diarrhea, and was 
not running a fever.  There were no visual changes, nor was 
there chest pain or shortness of breath.  His primary symptom 
was itching and abdominal pain.  

It is not found that a prudent layperson with average 
knowledge of health and medicine could reasonably expect that 
if immediate care were forestalled, he would be placing 
himself in serious jeopardy, causing serious impairment to 
bodily functions, or serious dysfunction of any bodily organ 
or part.  The veteran was certainly unwell upon admission on 
May 6, 2005, but his condition was nonemergent as 
contemplated under the Millenium Act.

As the criteria under the Millenium Act are conjunctive, this 
failure to satisfy 38 C.F.R. § 17.1002(b) precludes a grant 
of the requested payment/reimbursement.  Analysis of the 
remaining factors is thus unnecessary.  

In conclusion, for the reasons expressed above the Board 
finds that the preponderance of the evidence is against 
reimbursement or payment for the unauthorized private medical 
care that the veteran received on May 6, 2005, under the 
provisions of both 38 U.S.C.A. §§ 1725 and 1728.  The appeal 
is therefore denied.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial rating decision by way of a letter 
sent to the appellant in February 2006 that fully addressed 
all four notice elements.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  The appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond.

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims file contains the treatment 
records for the medical service that is the subject of this 
appeal.  

Moreover, the veteran's statements in support of his claim 
are of record.  The Board has carefully reviewed such 
statements and concludes that he has not identified further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the claim.  

Based on the foregoing, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to payment/reimbursement of unauthorized medical 
expenses incurred at St. Joseph's Mercy Health Center on May 
6, 2005, is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


